DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The instant application having Application No. 16/836,415 filed on 3/31/2020 is presented for examination by the examiner. Claims 1-20 are currently pending in the present application.
Priority
As required by M.P.E.P. 201.14(c), acknowledgement is made of applicant's claim for priority as a CON of Non Provisional Application 15/694,728 filed on 9/1/2017 now Patent 10,642,893 B2, which claims benefit of Provisional Application 62/383,568 filed on 9/5/2016.
Drawings
The applicant's drawings filed on 3/31/2020 are acceptable for examination purpose.

Information Disclosure Statement
As required by M.P.E.P. 609, the applicant's submission of the Information Disclosure Statements dated 4/28/2020 and 6/25/2020 are acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 1, 15, 16 and 20 of the U.S. Patent number 10,642,893 B2 contain every element of claims 1, 12 and 18 of the instant application respectively and as such anticipate(s) claims 1, 12 and 18 of the instant application.
Initially, it should be noted that the instant application and the U.S. Patent number 10,642,893 B2 have the same inventive entities. The inventor and/or assignee for the U.S. Patent and the instant application are Timothy Novikoff and Jingyu Cui as the inventors; and Google LLC as the assignee.

“A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim. In re Longi, 759 F.2d at 896,225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 12 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	
	Claims 1, 12 and 18 recite “querying an image database to obtain a plurality of images stored in the image database that meet the image criteria associated with the theme definition” which renders the claims indefinite because it is unclear as what/how the “image criteria” is identified/recognized in order to be used to meet as such? Whether the “image criteria” is referred to as “timestamp-based criteria” which is used in the determination of “time difference”. There appear to be missing essential elements. Furthermore, the claims provide no standard for defining the scope of the “criteria”, an “objective standard must be provided in order to allow the public to determine the scope of the claim. A claim that requires the exercise of subjective judgment without restriction 

	Claims 1, 12 and 18 recite “in response to determining that the time difference satisfies the threshold time difference, generating the theme-based video that includes two or more images of the plurality of images” which renders the claims indefinite. The claims provide no guidance as to whether the “images of the plurality of images” included in the theme-based video are from the plurality of images prior to (i.e., images obtained from the image database) OR after the determination of the time difference (i.e., images from the time difference satisfies the threshold time difference)? And what condition and how of the “satisfies” is identified or recognized in order to generate the “images of the plurality of images” to include in the theme-based video? There appear to be missing essential elements. Clarifications or corrections are respectfully requested.
	
	Note, the dependent claims are also rejected because they do not remedy the deficiencies inherited by their parent claims.

Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended to overcome the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, and a terminal disclaimer if filed to overcome the double patenting rejection, as set forth in this Office action.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
After conducting different searches in EAST, Google Scholar, IEEE and ACM Digital Library, it appears that none of prior arts discloses, teaches or fairly suggests the limitations of (in combination withal other features in the claim):
“querying an image database to obtain a plurality of images stored in the image database that meet the image criteria associated with the theme definition;
determining a threshold time difference based on the theme definition;
determining that a time difference between a first timestamp associated with a first image of the plurality of images and a second timestamp associated with a second image of the plurality of images satisfies the threshold time difference; and
in response to determining that the time difference satisfies the threshold time difference, generating the theme-based video that includes two or more images of the plurality of images”, as recited in the independent claims 1, 12 and 18.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bai D. Vu whose telephone number is (571) 270-1751. The examiner can normally be reached on 9:00 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BAI D VU/Primary Examiner, Art Unit 2165                                                                                                                                                                                                        9/10/2021